                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

JOY WERNER-DEASON,
ADC #715501                                                                 PLAINTIFF

V.                          CASE NO. 3:18-cv-140-JM-BD

CRAIGHEAD COUNTY JAIL, et al.                                            DEFENDANTS

                                         ORDER

       Defendants have moved to set aside service of summonses for Defendants Siffell

and Kelly. (Docket entry #34) For good cause, the motion (#34) is GRANTED. Service

for Siffell and Kelly is set aside. If Ms. Werner-Deason seeks to proceed on her claims

against these Defendants, she must provide the Court additional information regarding

their identities, within 30 days, so that they may be properly served.

       IT IS SO ORDERED, this 12th day of April, 2019.


                                          _____________________________________
                                          UNITED STATSE MAGISTRATE JUDGE
